             Case 1:20-mj-04982-UA Document 5 Filed 05/15/20 Page 1 of 1

                                                                                                              April 2, 2020


     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                     - - ---------X
     UNITED STATES OF AMERICA
                                                                                   WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                                   CRIMINAL PROCEED1NG

                                                                                     -CR-     ( )( )
                                         Defendant.
         - -- - -- - ·•-n••               ....... . .   X                          20-mj-4?8'l....

     Check Proceedi~g thatApplies

             Arraignment

             I have been given a copy of the indictment containing the charges against me and have reviewed it with my
             attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern District
             of New York to confirm that I have received and reviewed the indictment; to have the indictment read aloud
             to me if I wish; and to enter a plea of either guilty or not guilty before the judge. After consultation with
             my attorney, I wish to plead not guilty. By signing this document, I wish to advise the court of the following.
             I willingly give up my right to appear in a courtroom in the Southern District of New York to advise the court
             that:

                      l)       I have received and reviewed a copy of the indictment.
                      2)       I do not need the judge to read the indictment aloud to me.
                      3)       I plead not guilty to the charges against me in the indictment.



     Date:
                      Signature of Defendant




                      Print Name

             Bail Hearing

             I am applying or in the future may apply for release from detention, or if not detained, for modification of
             the conditions of my release from custody, that is, my bail conditions. I understand that I have a right to
             appear before a judge in a courtroom in the Southern District of New York at the time that my attorney
             makes such an application. I have discussed these rights with my attorney and wish to give up these rights
             for the period of time in which access to the courthouse has been restricted on account of the COVID-19
             pandemic. I request that my attorney be permitted to make applications for my release from custody or
             for modification of the conditions of my release even though I will not be present, and to make such
             applications in writing or by telephone in my attorney's discretion .


                               .   (~
                              re of Defendant




                      Print Name


              ~d.a.~
ACCEPTED: _ _ _ _ _ _ _ _ _ __
          United States Magistrate Judge
          Dated: 5/15 /2020
